Citation Nr: 1448959	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  05-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for degenerative disc disease of the cervical spine (a cervical spine disorder), to include as secondary to the service-connected left shoulder impingement syndrome, to include the question of entitlement to a separate rating for left upper extremity nerve involvement.

2.  Service connection for a left elbow disorder, including as secondary to service-connected disabilities.

3.  Service connection for a left hand disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1977 to December 1981, and had subsequent Reserve service including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in St. Petersburg, Florida.  A hearing transcript is associated with the claims file. 

The claims at issue were previously remanded by the Board in October 2011 for further procedural and evidentiary development of providing the Veteran with proper notice for the claims for service connection on a secondary basis and obtaining medical examinations and nexus opinions for left elbow, left hand, and cervical spine disorders.  This was accomplished, and the Board concludes that the Agency of Original Jurisdiction (AOJ) substantially complied with the October 2011 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In December 2012, the Board denied service connection for a cervical spine disorder, a left elbow disorder, and a left hand disorder.  In an October 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an October 2013 joint motion for remand (JMR), vacated the December 2012 Board decision that denied service connection for left hand, left elbow, and cervical spine disorders on direct and secondary bases, and remanded the matters for compliance with the instructions in the joint motion.  In April 2014, in compliance with the October 2013 JMR, the Board remanded the case for VA examinations and nexus opinions for left elbow, left hand, and cervical spine disorders.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. 268.

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran currently has a cervical spine disability of degenerative disc disease.

2. The Veteran had an in-service injury to the cervical spine in a July 2002 golf cart accident.

3. Cervical spine degenerative disc disease had its onset in service.

4. The Veteran does not have a diagnosed left elbow disability for VA compensation purposes.

5. The Veteran does not have a diagnosed left hand disability for VA compensation purposes.

6. Symptoms of pain, numbness, tingling, and decreased strength of the left upper extremity constitute a mild neurological disorder.  

7. The left upper extremity mild neurological disorder is caused by the service-connected degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine degenerative disc disease have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for a left elbow disorder, to include as secondary to the service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. The criteria for service connection for a left hand disorder, to include as secondary to the service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for secondary service connection and a separate rating of 10 percent for mild nerve involvement in the left upper extremity, as secondary to the service-connected degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8615 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting service connection for a cervical spine disorder, which constitutes a full grant of the benefit sought with respect to this issue.  Therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist with respect to the issue of service connection for a cervical spine disorder.  

As to claims for service connection for a left elbow disorder and a left hand disorder, the Board is granting service connection for a neurological disorder that accounts for these symptoms; however, as the Board is not specifically granting service connection for what was claimed as a disability of each of the joints of the left elbow and left hand, the Board will discuss VCAA notice and assistance compliance regarding these claims.  In a timely VCAA notice letter in November 2003, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  An October 2011 letter provided notice to the Veteran for his service connection claims on a secondary basis, and included provisions for how disability ratings and effective dates are assigned, prior to readjudication of the claims in the September 2012 supplemental statement of the case (SSOC).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA examination reports, post-service VA and private treatment records, the Veteran's own statements in support of his claim, and a transcript of the Veteran's testimony at the June 2011 Board hearing.  VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations in January 2010 and October 2011, which the Court found to be inadequate.  See October 2013 JMR.  Therefore, these examination reports are of limited probative value with respect the claims or issues on appeal.  Upon remand by the Board in April 2014, the Veteran was afforded a VA examination in May 2014, which the Board finds to be adequate for the purpose of deciding this appeal.  The examination report contains all the findings needed to evaluate the claims for service connection for a left elbow disorder and a left hand disorder, including the Veteran's history and a rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2014).  

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§ 1132 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2014).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

Cervical spine degenerative disc disease is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a cervical spine disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Cervical Spine Service Connection Analysis

The Veteran contends that service connection is warranted for a cervical spine disorder because she injured her neck in a golf cart accident in July 2002 during ACDUTRA, and that she has experienced unremitting symptoms of a cervical spine disorder since that time.  In the alternative, the Veteran contends that the cervical spine disorder was caused by the service-connected left shoulder disability. 

The Board finds that the Veteran has a current cervical spine disability.  The May 2014 VA examination report showed that the Veteran was diagnosed with degenerative disc disease of the cervical spine.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran sustained a neck injury in July 2002 during a period of ACDUTRA.  In an April 2003 service treatment record, the Veteran reported injuring the neck when she fell off a golf cart in July 2002 while serving on ACDUTRA. 

The Board finds that the evidence is in relative equipoise on the question of whether a cervical spine disability began in service, that is, whether a cervical spine disability was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of a cervical spine disability includes a March 2003 report of medical history showing that the Veteran checked "yes" to the question of whether she has recurrent back pain or any back problem.  An April 2003 service treatment record showing report of the Veteran injuring her neck when she fell off a golf cart in July 2002.  Moreover, the Veteran asserted on numerous occasions prior to, and throughout, this appeal that she has experienced neck pain since the July 2002 injury.  The Board finds that the Veteran is competent to report the approximate onset of neck pain.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Barr, 21 Vet. App. at 308-09.  The Veteran's assertions of experiencing neck pain since the July 2002 injury are consistent with the medical evidence of record.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current cervical spine disorder began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the May 2014 VA examination report provides a negative nexus opinion as to the relationship between the current cervical spine disability and active service, to include the July 2002 injury.  However, because the evidence shows that symptoms of a cervical spine disorder began during service, so were "incurred in" service, even though later diagnosed, such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of a cervical spine disorder during service rather than on a relationship (or nexus) between the current cervical spine disorder and the July 2002 injury in the absence of such symptoms in-service and since service.  See 38 C.F.R. § 3.303(d); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for degenerative disc disease of the cervical spine is warranted on a direct basis.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303(d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.

Left Elbow and Left Hand Service Connection Analysis

The Veteran contends that he has a left elbow disorder and a left hand disorder related to ACDUTRA service.  Specifically, she asserts that she injured the elbow and hand in a July 2002 golf cart accident during ACDUTRA, and that she has experienced pain and numbness in the left elbow and left hand since that time.  In the alternative, the Veteran contends that left elbow and left hand disorders were caused by the service-connected left shoulder disability.  

The Veteran also claimed service connection for a cervical spine disability.  While the Veteran has not specifically contended that these symptoms of the left elbow and left hand are secondary to the cervical spine disorder, in light of the Board's grant of service connection for cervical spine degenerative disc disease and the evidence suggesting neurological symptoms secondary to the cervical spine disorder, the Board will liberally construe the Veteran's general contentions of in-service injuries with residual symptoms to include the theory of secondary service connection, that is, that the symptoms of pain and numbness in the left elbow and left hand may be secondary to the (now) service-connected cervical spine degenerative disc disease.

Left Elbow

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have currently-diagnosed disability of the left elbow.  In a November 2003 service medical board examination, the service examiner reported left elbow scrapes.  A November 2003 line of duty (LOD) determination reported a left elbow injury incurred while participating in naval reserve service.  An August 2005 VA treatment record reported all joints within full range of motion with no pain.  An April 2006 VA treatment record reflected a normal EMG of the left upper extremity.  In a July 2006 VA treatment examination, the Veteran specifically denied any peripheral joint pain and the extremities were evaluated as normal.  In a February 2007 VA treatment examination, the Veteran reported peripheral joint pain; however, the extremities were evaluated as normal.

The January 2010 VA examination report showed a diagnosis of left medial epicondylitis, which is defined as an overuse injury of the lateral humeral epicondyle at the elbow, due to inflammation or irritation of the area where the extensor tendon attaches to it.  See Dorland's Illustrated Medical Dictionary 630 (32nd ed. 2012).  The diagnosis of epicondylitis as defined in Dorland's dictionary is, in essence, a temporary inflammation or irritation of the elbow, and not a chronic disorder subject to the VA compensation.  

The May 2014 VA examiner clarified that, while the January 2010 VA examination report included a potential diagnosis of medial epicondylitis, tenderness on palpation of medial elbow region during the May 2014 VA examination was inconsistent (positive during formal examination and negative when palpated during examination of other regions); therefore, the May 2014 VA examiner indicated that he was unable to find an objective consistent basis for the January 2010 diagnosis of left medial epicondylitis.  The Board finds that the May 2014 VA examiner's finding of no left medial  epicondylitis to be more probative than the January 2010 VA examiner's diagnosis of left medial epicondylitis, especially in light of the May 2014 VA examiner's supportive reasoning that there was inconsistency between current findings and the January 2010 diagnosis.  

The May 2014 VA examiner wrote arthralgia (of the left elbow) in the diagnosis section of the examination report; however, arthralgia is not a diagnosed disability, but rather a description of a reported symptom.  "Arthralgia" is defined as pain in the joint.  See Dorland's Illustrated Medical Dictionary 150 (32nd ed. 2012).  Accordingly, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a left elbow disability.  A current disability is necessary for any claim of service connection under any theory of entitlement.  Brammer, 3 Vet. App. at 225.  As the weight of the evidence demonstrates no disability specific to the left elbow, service connection must be denied for a left elbow disability, including under the secondary service connection theory.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Hand

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have currently-diagnosed disability of the left hand.  In an April 2003 service treatment record, the Veteran reported left hand pain.  In a June 2003 private treatment record, the Veteran reported left shoulder pain, but did not report any left hand pain.  In a November 2003 service medical board examination, the service examiner did not report any left hand symptoms.  A November 2003 LOD determination did not report a left hand injury incurred while participating in Naval reserve service.  In a January 2004 private treatment record, the Veteran reported left shoulder pain, but did not report any left hand pain.  An August 2005 VA treatment record reported all joints within full range of motion with no pain.  An April 2006 VA treatment record reflected a normal EMG of the left upper extremity.  At a July 2006 VA treatment examination, the Veteran specifically denied any peripheral joint pain and the extremities were evaluated as normal.  At a February 2007 VA treatment examination, the Veteran reported peripheral joint pain; however, the extremities were evaluated as normal.

The January 2010 VA examination report noted that the Veteran reported numbness, tingling, decreased strength, and decreased dexterity of the left hand; upon examination, no clinical problem was identified with the left hand.  The January 2010 VA examiner found that the Veteran had no gross deformity, atrophy, or tenderness to palpation of the left hand.  The Veteran had full grip strength and range of motion, without pain, as well as normal dexterity with twisting, probing, writing, touching, and expression.  The May 2014 VA examination report noted complaints of numbness in the left hand.  Upon examination, the May 2014 VA examiner concluded that the Veteran did not have and never had a hand or finger condition.  Accordingly, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a left hand disability.

The Board has considered the Veteran's complaints of pain, numbness, tingling, and decreased strength in the left elbow and left hand.  The Board finds that the Veteran is competent to report any symptoms that come to her through the senses; however, symptomatology such as pain, numbness, tingling, and decreased strength without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which direct service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282.  Moreover, the Veteran lacks the requisite medical expertise to attribute any symptoms she experiences to a diagnosed disability involving the left elbow or left hand.  Id.  Therefore, the Veteran's assessment as to whether she has current disabilities of the left elbow or left hand is afforded far less probative value than the medical evidence upon specific examination showing no current disability of the left elbow or left hand.  VA does not generally grant service connection for symptoms alone, without an identified diagnosed disability that accounts for those symptoms.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation under any theory of entitlement.  See 38 U.S.C.A. § 1110; Brammer at 223; Degmetich, 104 F. 3d 1328.  Because the Veteran does not have a current left elbow or left hand disability, service connection for a left elbow disorder and left hand disorder on a direct basis and as secondary to the service-connected left shoulder disability are not warranted.  Because the preponderance of the evidence is against the claims for service connection for a left elbow disorder and a left hand disorder, the claims must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.  (As explained below, the neurological disorder that manifests symptoms of the left upper extremity that include in the area of the left elbow and left hand is being granted as secondary to the service-connected cervical spine degenerative disc disease.) 

Secondary Service Connection (and Separate Rating) 
for Left Upper Extremity Nerve Disorder

The Board acknowledges the Veteran's consistent complaints of pain, numbness, tingling, and decreased strength in the left elbow or left hand, notwithstanding the fact that the weight of the competent evidence demonstrates no distinct disability of the left elbow joint or specific to the left hand for which service connection may be granted.  While the Veteran has claimed the symptoms experienced in the left upper extremity, which include the area of the left elbow and hand, as separate claimed disabilities, the Veteran is not competent to make such diagnostic determinations; therefore, the Board has considered whether service connection may be warranted for the same symptoms under a different diagnosis, and under a secondary theory of service connection (see 38 C.F.R. § 3.310), including now as secondary to the cervical spine disorder for which service connection is being granted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record). 

The Board finds that the evidence is at least in equipoise as to whether the reported symptoms of pain, numbness, tingling, and decreased strength in the left upper extremity, which include in the area of the left elbow and left hand, constitute a mild neurological disability of the left upper extremity.  See 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8615.  The January 2010 VA examination noted that sensation in the left hand was diminished to light touch and vibratory sense, which amounts to mild nerve involvement.  An August 2007 Heartland Rehab Services note indicated that the Veteran had slight UCL (ulnar collateral ligament) laxity of the left elbow.  An October 2008 VA treatment record showed very high left upper extremity stress tone with significant guarding, poor endurance level, and impaired coordination, as well as bilateral upper extremity dermatomes that were not intact to light touch and deep pressure.  

The Board also finds that the evidence is at least in equipoise as to whether the reported symptoms of pain, numbness, tingling, and decreased strength in the left upper extremity, which include in the area of the left elbow and left hand, are related to the service-connected cervical spine degenerative disc disease.  Degenerative disc disease involves a protrusion, herniation, or fragmentation of an intervertebral disc beyond its borders with potential compression of a nerve root, the cauda equina in the lumbar region, or the spinal cord at higher levels.  In addition to pain when moving the neck and limited neck movement, cervical disc disease symptoms can affect the hand, shoulder, and arm, resulting in pain, numbness, tingling, and weakness.  See http://medical-dictionary.thefreedictionary. com/Cervical+Disk+Disease.  The evidence in this case shows such left upper extremity symptoms in conjunction with the diagnosis and treatment for cervical spine degenerative disc disease.  

Given that service connection is being granted for cervical spine degenerative disc disease, which is frequently accompanied by some nerve involvement, and resolving reasonable doubt in the Veteran's favor, the Board finds that the left upper extremity findings and the related complaints of pain, numbness, tingling, and decreased strength in the area of the left elbow and left hand meet the criteria for secondary service connection and a separate 10 percent rating for mild nerve 

involvement of the left upper extremity.  In doing so, the Board has considered and evaluated all of the left upper extremity medical findings as well as symptoms as reported by the Veteran, which were claimed as left elbow and left hand symptoms.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for cervical spine degenerative disc disease is granted. 

Service connection for a left elbow disorder is denied.

Service connection for a left hand disorder is denied.

Service connection and a separate 10 percent rating for mild nerve involvement of the left upper extremity, as secondary to the service-connected cervical spine degenerative disc disease, is granted.



____________________________________________
J.PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


